Title: Cash Accounts, November 1771
From: Washington, George
To: 



[November 1771]



Cash


Novr 2—
To Cash recd of Captn [William] Chisholm for Flour sold him
£236.19. 8


4—
To Ditto of Carter Braxton Esqr. Intt of his Bond to Miss Custis
52.10. 0


6—
To Cash of Mr Joseph Valentine
389. 8. 7


7—
To Ditto from Colo. Warnr Lewis 2 years Interest of his Bond
80. 0. 0


23—
To Cash receivd of Messrs Robt Adam & Co.
60. 0. 0



Contra


2—
By Mr [John] Glassford for Neil Jameison & on Acct of Mr John West
62.19. 3


4—
By a Blank Book & 2 Almanacks
0. 8. 3



By Ditto Do
0. 1. 6


5—
By Messrs [John] Randolph, [Edmund] Pendleton, & [James] Mercer in the Suit of Dunbar £20 each
60. 0. 0



By Mr [William] Rinds Acct
1. 6. 6


6—
By George Lafong—Barber
0.15. 9



By Sprowle & Crooks Estate for Candles
3. 0. 0


7—
By Colo. Fieldg Lewis for Michl Robinson
200. 0. 0



By Board at Mr John Carter’s
1.13. 9



By Mrs Bassett for Mrs Washington & Miss Custis
11.11. 9


8—
By 4 Horses for Rappahannock
30. 0. 0


12—
By Doctr Johnson for Miss Custis £14.0.0 Maryland equal to
11. 4. 0


16—
By Lund Washington for Giles
76. 5. 0



By James Cleveland
115. 0. 0



By Thos Davis
4. 4. 0



By Michl Clark workg on my Mill
4. 0. 0



By Benj: Mason Do Do
7. 2. 6



By Thos Tayler Mason Workg on my Mill
8.10. 0



By Arthur Edwards in excha. of Waggon’s
1. 3. 8



By Captn Marshall
2.16. 5



By William Skilling
2.12. 6



By Tammy for Miss Custis
0. 9. 8



By Sundries for Mrs Washington &ca
1.12. 4


18—
By Mr [Harry] Piper for 288 Bushl of Coal @ 7½
9. 0. 0



By Charity
0. 6. 0



By Mrs [Anne Catharine] Green 2 Year’s Gazettes
1. 0. 0



By 2 Candlesticks
0.10. 0



By a Lock
0. 6. 0



By Andrew Wales Balle Acct
6.17.11



By Chas Turner in full
0. 7. 6



By William Roberts
6. 0. 0


25—
By William Bawn workg on my Mill
15.15. 0


30—
By Thoms Williams
4. 0. 0


